Case 3:21-cv-00562-BJD-JBT Document 9 Filed 06/08/21 Page 1 of 2 PagelD 115

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
LEVI NEEFF,
Plaintiff,
Vv. Case No.: 3:21-cv-562-BJD-JBT
WAL-MART STORES EAST, LP,
Defendant.
/
ORDER

THIS CAUSE is before the Court on the parties’ Stipulated Agreement
Remanding Case to State Court, which the Court construes as a motion to
remand (Doc. 8; Stipulation). In the Stipulation, the parties concede the
existence of a stipulation remanding this case to the state court.

Accordingly, after due consideration, it is

ORDERED:

The Clerk of the Court is DIRECTED to remand this case to the
Circuit Court for the Fourth Judicial Circuit, in and for Clay County, Florida,
and to transmit a certified copy of this Order to the clerk of that court. The
Clerk of the Court shall then close this file and terminate any remaining

motions and deadlines.
Case 3:21-cv-00562-BJD-JBT Document 9 Filed 06/08/21 Page 2 of 2 PagelD 116

mr
DONE AND ORDERED in Jacksonville, Florida, this @ day of

 

June, 2021.

BRIAN J. DAVIS

United States District Judge
7

Copies to: Counsel of Record
